Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0742. AG ENTERTAINMENT, INC. v. ALLIANCE PROPERTIES, LLC.

      Alliance Properties, LLC filed this dispossessory action against AG
Entertainment, Inc. in state court, seeking unpaid rent and possession of the premises.
On May 22, 2018, the state court entered judgment in favor of Alliance Properties,
and on June 18, 2018, AG Entertainment filed a notice of appeal to this Court. We
lack jurisdiction because the notice of appeal was not timely filed.
      Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. AG
Entertainment’s notice of appeal is untimely, as it was filed 27 days after entry of the
judgment to be appealed.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.



                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                12/06/2018
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.